Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Park City Group, Inc. Park City, Utah We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report, dated September 15, 2010, at and for the years ended June 30, 2010 and 2009, and to all other references to our firm included in this Registration Statement on Form S-8. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah May 3, 2011
